F claim 3 and to file Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-11 are pending in the instant application.
In the interest of compact prosecution, examiner contacted he applicants with a proposal that they file terminal disclaimers over the parent patents to overcome the ODP rejection, which would be the only rejection on file. Applicants agreed to do so. Please see the attached interview  summary dated 5/6/2021.

Information Disclosure Statement

The information disclosure statement (IDS) dated 01/20/2021  complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits.

Terminal disclaimer
The terminal disclaimer filed on 05/06/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patents  9,610,272 ,US 9,623,001 , 10668042, 10786478 and 11000499 have  been reviewed and is accepted.  The terminal disclaimer has been recorded.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms Audrey Gallager on 5/6/2021. Please review the attached interview summary for details.
This application is in condition for allowance except for the presence of claim 3  which is duplication of claim 1.  Accordingly, claim 3 is cancelled.
Claims are amended as follows for allowance

Examiner’s amendment for allowance
In the claims:

Cancel claim 3 



REASONS FOR ALLOWANCE
In view of the applicants the terminal disclaimer filed on  05/06/2021  and the following examiners statement of reasons for allowance, claims 1-2 and 4-11 are found to be allowable.


Conclusion
Claims 1-2 and 4-11 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7.00 am to 4.00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571) 272-5514.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAVITHA M RAO/           Primary Examiner, Art Unit 1629